*757OPINION.
Green:
The net income shown in the deficiency notice should be reduced by the sum of $12,495.31, being the amount of the additional depreciation which the Commissioner has conceded.
Petitioner contends that machinery, equipment, and saloon fixtures, having a total depreciated cost and book value of $62,384.70, and having a total salvage value of $6,185.85, were rendered obsolete and useless by the advent of national prohibition; and that it should be permitted to write off against income, ratably over the period February 1, 1918, to January 16, 1920, the loss occasioned by the aforesaid event in the following amounts: $56,198.85, representing the difference between the depreciated cost and estimated salvage value, of which $28,697.28, or 12/23.5 of the whole, is allocated to the year 1919. There appears to be no question as to the extent of the loss which the petitioner suffered at some time or other, through loss of useful value of certain of its physical assets which were rendered useless by national prohibition. The Commissioner, as shown in the deficiency notice, has allowed a substantial deduction from the income for 1920 on account of such a loss. The’ real question which we are *758called upon to decide is whether the petitioner, at the close of 1919, had substantial reasons for believing that the assets would become obsolete prior to the end of their ordinary useful life, and knew, to a reasonable degree of certainty, under all the facts and circumstances, when that event would likely occur. If it had such belief and knowledge, then it would appear that petitioner is entitled to a deduction from the income of 1919 for obsolescence of those assets. The evidence does not warrant an affirmative answer to the question as above stated. It goes no further than to show that at December 31, 1919, petitioner had discontinued the use of certain machinery and equipment; that some time after January 16, 1920, certain other assets, referred to as saloon fixtures, were discarded, given away, or sold at a loss; and that subsequent events have demonstrated that these assets had become obsolete for the manufacture and sale of near beer as well as for every other purpose. At the close of 1919, petitioner was engaged in the manufacture of near beer, the processes of which required the use of the same facilities as were used in making real lager beer. Further than that, petitioner continued to manufacture and sell real lager beer, for beverage purposes, in violation of prohibitory legislation, until in or about the month of June, 1922, when its plant was seized or otherwise put under legal restraint by Federal authorities. If petitioner’s executive officers, at the close of 1919, were in possession of any special knowledge that the public thirst or appetite for the potent brew of malt and hops could not be satisfied with the dealcoholized or less stimulating brew, or that the demand for the illegal product which they were marketing would be greatly lessened, so that the facilities discontinued in use would have no further useful value in the business, the evidence is wholly insufficient to show that such was the case. We can not credit them with power, in 1919, to prophesy that the public would not take to petitioner’s products. Under the circumstances we can not disturb the Commissioner’s action in disallowing the claimed deduction for obsolescence.
The last issue is that relating to the Commissioner’s action in reducing invested capital by $70,028.07 on account of his conclusion that insufficient depreciation was charged off in prior years. The only evidence bearing upon this issue which has been submitted by the petitioner is an exhibit setting forth what the parties agree are the amounts of depreciation charged off on the books between January 1, 1913, and December 31, 1918, and the statement of the sole witness, who is petitioner’s president and general manager, that, the plant was in good working condition when he became connected with the company in March, 1919. However, the witness testified further that he had no knowledge as to what took place, in the way of charging off depreciation, prior to the time he became connected with the *759petitioner. The petitioner can not rebut the prima facie case by the mere production in evidence of statements setting forth what the books show as to amounts charged off in prior years. As we stated in Appeal of Mandel Brothers, 4 B. T. A. 341, 355, “A line of reasoning which concluded that the presumption of the correctness of the Commissioner’s determination is rebutted by the production of the very evidence which the Commissioner examined and found to reflect an unreasonable allowance and so found not from the books themselves, but from the surrounding circumstances, would be most peculiar.” And in Union Paving Co. v. Commissioner, 6 B. T. A. 527, we said: “ In every appeal in which the board has reversed the action of the Commissioner on issues similar to this, the petitioner has proved that the amount of depreciation written off was, in view of all the facts, a reasonable allowance for the exhaustion, wear and tear of assets.” There is no evidence upon which we can base findings of fact adverse to the determination of the Commissioner.

Judgment will be entered on 15 days'1 notice, under Rule 50.

Considered by Sternhagen, Arundell, and LaNsdoN.